Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is on response to the amendment submitted on 11/20/2020 wherein claims 1-9 are pending and ready for examination.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to 112 and 103 rejections have been fully considered, and are persuasive. Examiner reconsidered the 112 rejection and applies the broadest reasonable interpretation to the claims 1-9. The applicant’s arguments against 103 rejection were fully considered and are convincing. The rejection of previous OA’s has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The following limitations have not been found within the conducted search. The limitations are: device for determining the angular speed of a bicycle wheel and the pedaling cadence applied by a user to the pedals of said bicycle, comprising a sensor of said angular speed of the bicycle wheel, a filter connected to said sensor, and a module for the frequency analysis of said optimized signal. The said sensor comprises an inductive sensor comprising a phonic wheel and a Hall effect sensor. The closest prior art found is US20160298983 to Savchenko, where the angular speed sensor is a MEMS sensor. The use of MEMS sensor eliminates the need for a filter, which is necessary when using the inductive sensor to correct the angular speed errors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Toatley, Jr., can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Gregory J Toatley Jr/Supervisory Patent Examiner, 
Art Unit 2800                                                                                                                                                                                                        
/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865